1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                           SAN JOSE DIVISION
11
12   KWONG HIU YUNG,                     )                    Case No.: C 11-01056 PSG
                                         )
13                     Plaintiff,        )                    ORDER SETTING DEADLINE FOR
                                         )                    PARTY TO FILE EITHER A
14         v.                            )                    “CONSENT TO PROCEED BEFORE A
                                         )                    UNITED STATES MAGISTRATE
15   INSTITUTIONAL TRADING               )                    JUDGE,” OR ELSE A “DECLINATION
     CORPORATION et al.,                 )                    TO PROCEED BEFORE A UNITED
16                                       )                    STATES MAGISTRATE JUDGE AND
                       Defendants.       )                    REQUEST FOR REASSIGNMENT”
17   ___________________________________ )
18          On March 14, 2011, Defendants filed a motion to dismiss this action, which has been
19   assigned to a magistrate judge. As a result, each party was required either to file written consent
20   to the jurisdiction of the magistrate judge or to request reassignment to a district judge, no later
21   than March 21, 2011. 1 None of the parties consented or requested reassignment by that date. On
22   March 23, 2011, the court extended the deadline to consent or to request reassignment to March
23   28, 2011. On March 28, 2011, Plaintiff and Defendant Institutional Trading Corporation
24   consented to magistrate judge jurisdiction. Defendant IT Discovery, Inc. has neither consented
25   nor requested reassignment.
26          IT IS HEREBY ORDERED that no later than March 31, 2011, Defendant IT Discovery,
27   Inc. shall file either a “Consent to Proceed Before a United States Magistrate Judge,” or else a
28
            1
                See Civ. L.R. 73-1(a)(2).
                                                 ORDER, page 1
 1   “Declination to Proceed Before a United States Magistrate Judge and Request for Reassignment.”
 2   Both forms are available from the clerk of the court or from the Forms (Civil) section of the court’s
 3   website at www.cand.uscourts.gov.
 4   Dated: March 29, 2011
 5
                                                  PAUL S. GREWAL
 6                                                United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                ORDER, page 2
 1   Notice of this filing was automatically mailed to counsel via the court’s Electronic Case Filing
     system.
 2
     A copy of this filing was mailed to:
 3
     Kwong Hiu Yung
 4   1376 Keenan Way
     San Jose, CA 95125-5990
 5
     Dated: March 30, 2011
 6
                                               /s/ Chambers Staff
 7                                             Chambers of U.S. Magistrate Judge Paul S. Grewal
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             ORDER, page 3